 

EXHIBIT 10.2

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Security Agreement”) is dated October 20, 2014
and made between:

 

(1)

E-WORLD CANADA HOLDING, INC., a corporation formed under the laws of the
Province of Ontario (the “Corporation”); and

   

(2)

GUO YIN (WYNN) XIE, an individual who resides in the Province of Ontario
(“Xie”).

 

RECITALS:

 

(A)

GUO YIN (WYNN) XIE, as agent (in such capacity, the “Agent”) and on his own
behalf as vendor and on behalf of JIAN LONG (“Long”), HONG SHU ZHU (“Zhu”),
2434689 Ontario Inc. (“XieCo”), 2434691 Ontario Inc. (“LongCo”), 2434694 Ontario
Inc. (“ZhuCo” and together with Xie, Long, Zhu, XieCo and LongCo, the “Vendors”)
have agreed to sell their shares of capital stock in Prime Nutrisource Inc.,
Nugale Pharmaceutical Inc. and Prime Nutrisource Inc. (New Jersey), as
applicable, to E-World Canada Holding, Inc. (the “Corporation”), in
consideration of (among other things), and upon the terms and conditions
contained in, a promissory note (the “Promissory Note”), dated as of the date
hereof, issued by the Corporation in favor of the Agent;

   

(B)

The Agent is to hold for its own benefit and is to act as agent under the
Promissory Note, inter alia, to hold as agent for the rateable benefit of the
Vendors any and all security for the payment and performance of the obligations
of the Corporation under the Promissory Note;

   

(C)

The Corporation has agreed to execute and deliver this Security Agreement to and
in favor of the Agent as security for the payment and performance of the
Corporation’s obligations to the Vendors under the Promissory Note;

 

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the Corporation and the Agent agree as follows:

 

ARTICLE I – Security

 

1.1

Statutory and Other References

 

Terms defined in the Personal Property Security Act (Ontario) (as amended from
time to time, the “PPSA”) and used in this Security Agreement have the same
meanings. Any reference to the “STA” is a reference to the Securities Transfer
Act, 2006 (Ontario) or, to the extent applicable, similar legislation of any
other jurisdiction, as amended from time to time. Where a reference is made to
the Agent, it includes, as applicable, any nominee appointed by the Agent to
hold or otherwise take possession of the Collateral.

 

 
1


--------------------------------------------------------------------------------




 

1.2

Grant of Security

 

The Corporation grants to the Agent, for its own benefit as a Vendor and as
agent for the benefit of the other Vendors, a security interest in, and assigns,
mortgages, charges, hypothecates and pledges to the Agent, for its own benefit
as a Vendor and as agent for the benefit of the other Vendors, all the personal
property and undertaking of the Corporation now owned or hereafter acquired by
the Corporation (collectively, the “Collateral”) including, without limitation,
any and all of the:

 

 

(a)

inventory of the Corporation including goods held for sale, lease or resale,
goods provided or to be provided to third parties under contracts of lease,
consignment or service, goods which are raw materials or work in process, goods
used in or procured for packing and materials used or consumed in the business
of the Corporation;

 

 

   

(b)

equipment, machinery, furniture, fixtures, vehicles and other goods of every
kind and description of the Corporation and all licences and other rights and
all records, files, charts, plans, drawings, specifications, manuals and
documents relating thereto;

 

 

   

(c)

accounts due or accruing due to the Corporation and all agreements, books,
invoices, documents and papers recording, evidencing or relating thereto;

 

 

   

(d)

money, documents of title, chattel paper, instruments, securities and all other
financial assets of the Corporation;

 

 

   

(e)

securities accounts of the Corporation and all of the credit balances, security
entitlements, other financial assets and items or property standing to the
credit of the Corporation from time to time in such securities accounts;

 

 

   

(f)

intangibles of the Corporation including all security interests, goodwill,
choses in action, contracts and contractual rights, licenses and benefits;

 

 

   

(g)

all trademarks, trade mark registrations and pending trade mark applications,
patents and pending patent applications, copyrights, proprietary and non-public
business information, trade and business names, web names and worldwide web
addresses and other intellectual property and industrial property of the
Corporation (collectively, the “Intellectual Property”);

 

 

   

(h)

all authorizations, permits, approvals, grants, licenses, consents, rights,
franchises, privileges, orders, awards or the like issued or granted by law or
by rule or regulation of any public body issued or granted to the Corporation;

 

 

   

(i)

substitutions and replacements of, and increases, additions and, where
applicable, accessions to, the property described in Sections 1.2(a)-(h)
inclusive; and

 

 

   

(j)

proceeds in any form derived directly or indirectly from any dealing with all or
any part of the property described in Sections 1.2(a)-(i) inclusive or the
proceeds of such proceeds.

 

 
2


--------------------------------------------------------------------------------




 

1.3

Obligations Secured

 

 

(a)

The security interest, assignment, mortgage, charge, hypothecation and pledge
granted hereby (collectively, the “Security Interest”) secures the payment and
performance of all debts, liabilities and obligations present or future, direct
or indirect, absolute or contingent, matured or unmatured, at any time or from
time to time due or accruing due, and owing by or otherwise payable by the
Corporation to the Agent and the Vendors, however or wherever incurred, and in
any currency, and whether incurred by the Corporation alone or with another or
others and whether as principal, guarantor or surety of the Corporation to the
Agent and the Vendors pursuant to or in connection with the Promissory Note
(collectively, and together with the expenses, costs and charges set out in
Section 1.3(b), the “Obligations”).

 

 

   

(b)

All reasonable expenses, costs and charges incurred by or on behalf of the Agent
and the Vendors in connection with this Security Agreement, the Security
Interest or the realization of the Collateral, including all legal fees, court
costs, receiver’s or agent’s remuneration and other expenses of, or of taking or
defending any action in connection with, taking possession of, repairing,
protecting, insuring, preparing for disposition, realizing, collecting, selling,
transferring, delivering or obtaining payment of the Collateral or other lawful
exercises of the powers conferred by the Promissory Note are payable on demand
and shall be added to and form a part of the Obligations. Notwithstanding the
foregoing, each of the parties hereto shall pay its or his own fees, costs and
expenses incurred in connection with the negotiation, preparation, execution and
delivery of this Security Agreement and the consummation of the transactions
contemplated hereby.

 

1.4

Attachment, Perfection, Possession and Control

 

 

(a)

The Corporation acknowledges that (i) value has been given, (ii) it has rights
in the Collateral or the power to transfer rights in the Collateral to the Agent
(other than after-acquired Collateral), (iii) it has not agreed to postpone the
time of attachment of the Security Interest, and (iv) it has received a copy of
this Security Agreement.

 

 

   

(b)

The Corporation shall promptly inform the Agent in writing of the acquisition by
the Corporation of any personal property which is not adequately described in
this Security Agreement, and the Corporation shall execute and deliver, from
time to time, at its own expense, amendments to this Security Agreement and its
schedules or additional security agreements or schedules as may be required by
the Agent in order to preserve, protect and perfect its Security Interest in
such personal property.

 

 
3


--------------------------------------------------------------------------------




 

 

(c)

If the Corporation acquires Collateral consisting of chattel paper, instruments
or negotiable documents of title (collectively, “Negotiable Collateral”), the
Corporation shall, immediately upon receipt thereof, deliver to the Agent the
Negotiable Collateral and shall, at the request of the Agent (i) endorse the
same for transfer in blank or as the Agent may direct, (ii) cause any transfer
to be registered wherever, in the opinion of the Agent, such registration may be
required or advisable, and (iii) deliver to the Agent any and all consents or
other documents which may be necessary or desirable to transfer the Negotiable
Collateral.

 

 

   

(d)

If the Corporation has or hereafter acquires Collateral consisting of
certificated securities it shall immediately deliver to the Agent any and all
certificates representing such Collateral (the “Pledged Certificated
Securities”) and other materials (including effective endorsements) as may be
required from time to time in the opinion of the Agent, to provide the Agent
with control over all Pledged Certificated Securities in the manner provided
under Section 23 of the STA, and at the request of the Agent, will cause all
Pledged Certificated Securities to be registered in the name of the Agent or as
it may direct.

 

 

   

(e)

If the Corporation has or hereafter acquires Collateral consisting of
uncertificated securities it shall deliver to the Agent any and all such
documents, agreements and other materials as may be required from time to time
in the opinion of the Agent, to provide the Agent with control over all such
Collateral in the manner provided under Section 24 of the STA.

 

 

   

(f)

If the Corporation has or hereafter acquires Collateral consisting of security
entitlements or creates Collateral consisting of one or more securities accounts
it shall deliver to the Agent any and all such documents, agreements and other
materials as may be required from time to time in the opinion of the Agent, to
provide the Agent with control over all such Collateral in the manner provided
under Section 25 and 26 of the STA and Section 1(2)(e) of the PPSA.

 

 

   

(g)

If the Corporation has or hereafter acquires Collateral consisting of an
interest in a partnership or limited liability company, it shall take all steps
necessary in the opinion of the Agent, to ensure that such property is and
remains a security for the purposes of the STA.

 

 

   

(h)

The Corporation shall not cause or permit any person other than the Agent to
have control (as defined in the STA) of any investment property constituting
part of the Collateral, other than control in favour of a depositary bank or
securities intermediary which has subordinated its lien to the lien of the Agent
pursuant to documentation in form and substance satisfactory to the Agent.

 

1.5

Special Provisions Relating to Pledged Investment Property

 

 

(a)

Provided no Event of Default (as defined in the Promissory Note) has occurred
and is continuing, the Corporation has the right to exercise all voting,
consensual and other powers of ownership pertaining to Collateral which is
investment property (the “Pledged Investment Property”) for all purposes not
inconsistent with the terms of this Security Agreement, the Promissory Note and
the Corporation agrees that it will not vote the Pledged Investment Property in
any manner that is inconsistent with such terms.

 

 

   

(b)

Provided no Event of Default has occurred and is continuing, the Corporation may
receive and retain any dividends, money, property, distributions or proceeds on
the Pledged Investment Property.

 

 

   

(c)

If an Event of Default has occurred and is continuing, whether or not the Agent
exercises any right to declare any Obligations due and payable or seeks or
pursues any other relief or remedy available to it under applicable law or under
this Security Agreement or otherwise, upon notice to the Corporation, all
dividends and other distributions on the Pledged Investment Property shall be
paid directly to the Agent and retained by it as part of the Collateral, and, if
the Agent so requests in writing, the Corporation will execute and deliver to
the Agent any instruments or other documents necessary or desirable to ensure
that the Pledged Investment Property is paid directly to the Agent.

 

 
4


--------------------------------------------------------------------------------




 

1.6

Scope of Security Interest

 

 

(a)

The Security Interest with respect to the trade-marks constitutes a security
interest in, and a charge, hypothecation and pledge of, such Collateral in favor
of the Agent, but does not constitute an assignment or mortgage of such
Collateral to the Agent or any Vendors. Until the Security Interest becomes
enforceable, the grant of the Security Interest in the Intellectual Property
will not affect in any way the Corporation’s rights to commercially exploit it
or defend or enforce the Corporation’s rights in it or with respect to it.

 

 

   

(b)

The Security Interest does not extend to consumer goods.

 

 

   

(c)

The Security Interest does not extend or apply to the last day of the term of
any lease or sublease or any agreement for a lease or sublease, now held or
hereafter acquired by the Corporation in respect of real property, but the
Corporation shall stand possessed of any such last day upon trust to assign and
dispose of it as the Agent may direct.

 

1.7

Care and Custody of Collateral

 

 

(a)

The Agent and the Vendors have no obligation to keep Collateral in their
possession identifiable.

 

 

   

(b)

The Agent and the Vendors shall exercise in the physical keeping of any
Negotiable Collateral or securities, only the same degree of care as it would
exercise in respect of its own such property kept at the same place.

 

 

   

(c)

The Agent may, after the Security Interest has become enforceable, (i) notify
any person obligated on an account, chattel paper or instrument to make payments
to the Agent whether or not the Corporation was previously making collections on
such accounts, chattel paper or instruments, and (ii) assume control of any
proceeds arising from the Collateral.

 

 
5


--------------------------------------------------------------------------------




 

1.8

Amalgamation

 

In the event the Corporation amalgamates with any other corporation or
corporations, unless otherwise agreed upon by the Corporation and the Agent, it
is the intention of the parties that the Security Interest will (a) extend to
all of the property and assets that (i) any of the amalgamating corporations
own, or (ii) the amalgamated corporation thereafter acquires, and (b) secure the
payment and performance of all debts, liabilities and obligations, present or
future, direct or indirect, absolute or contingent, matured or unmatured, at any
time or from time to time due or accruing due and owing by or otherwise payable
by any of the amalgamating corporations and the amalgamated corporation to the
Agent and the Vendors in any currency, however or wherever incurred, and whether
incurred alone or jointly with another or others and whether as principal,
guarantor or surety and whether incurred prior to, at the time of, or subsequent
to, the amalgamation. The Security Interest will attach to the property and
assets of the amalgamating corporations not previously subject to this Security
Agreement at the time of amalgamation and to any property or assets thereafter
owned or acquired by the amalgamated corporation when same becomes owned or is
acquired. Upon any such amalgamation, the defined term “Corporation” means,
collectively, each of the amalgamating corporations and the amalgamated
corporation, the defined term “Collateral” means all of the property, assets,
undertaking and interests described in (a) above, and the defined term
“Obligations” means the obligations described in (b) above.

 

ARTICLE II – Enforcement

 

2.1

Enforcement

 

The Security Interest shall only be and become enforceable against the
Corporation upon the occurrence and during the continuance of an Event of
Default (as defined in the Promissory Note Agreement).

 

2.2

Remedies

 

Whenever the Security Interest becomes enforceable, the Agent may, in its sole
discretion, realize upon the Collateral and enforce its right and the rights of
the Vendors by:

 

 

(a)

entering onto any premises where Collateral consisting of tangible personal
property may be located;

 

 

   

(b)

entering into possession of the Collateral by any method permitted by applicable
law;

 

 
6


--------------------------------------------------------------------------------




 

 

(c)

selling or leasing all or any part of the Collateral;

 

 

   

(d)

holding, storing or keeping idle or operating all or any part of the Collateral;

 

 

   

(e)

collecting any proceeds arising in respect of the Collateral;

 

 

   

(f)

collecting, realizing, selling, or otherwise dealing with, the accounts;

 

 

   

(g)

issuing any instructions or entitlement orders to an issuer or securities
intermediary;

 

 

   

(h)

instructing a financial institution to transfer funds held by it to an account
maintained by the Agent;

 

 

   

(i)

appointing by instrument in writing a receiver (which term as used in this
Security Agreement includes a receiver and manager) or agent of all or any part
of the Collateral and removing or replacing from time to time any receiver or
agent;

 

 

   

(j)

instituting proceedings in any court of competent jurisdiction for the
appointment of a receiver of all or any part of the Collateral;

 

 

   

(k)

instituting proceedings in any court of competent jurisdiction for sale or
foreclosure of all or any part of the Collateral;

 

 

   

(l)

filing proofs of claim and other documents to establish claims to the Collateral
in any proceeding relating to the Corporation; and

 

 

   

(m)

exercising any other remedy or proceeding authorized or permitted under the PPSA
or otherwise by law or equity.

 

2.3

Additional Rights

 

In addition to the remedies set forth in Section 1.1, the Agent may, in its sole
discretion, either directly or through its agents or nominees, whenever the
Security Interest has become enforceable:

 

 

(a)

require the Corporation, at the Corporation’s reasonable expense, to assemble
the Collateral at a place or places designated by notice in writing and the
Corporation agrees to so assemble the Collateral;

 

 

   

(b)

require the Corporation, by notice in writing, to disclose to the Agent the
location or locations of the Collateral and the Corporation agrees to make such
disclosure when so requested;

 

 

   

(c)

repair, process, modify, complete or otherwise deal with the Collateral and
prepare for the disposition of the Collateral, whether on the premises of the
Corporation or otherwise;

 

 
7


--------------------------------------------------------------------------------




 

 

(d)

carry on all or any part of the business of the Corporation and, to the
exclusion of all others including the Corporation, enter upon, occupy and use
all or any of the premises, buildings, and other property of, or used or
occupied by, the Corporation, free of charge, and the Agent and the Vendors are
not liable to the Corporation for any act, omission or negligence in so doing or
for any rent, charges, depreciation or damages incurred in connection with, or
resulting from, such action;

 

 

   

(e)

borrow for the purpose of carrying on the business of the Corporation or for the
maintenance, preservation or protection of the Collateral and grant security
interests in the Collateral, whether or not in priority to the Security
Interest, to secure repayment;

 

 

   

(f)

commence, continue or defend any judicial or administrative proceedings for the
purpose of protecting, seizing, collecting, realizing or obtaining possession or
payment of the Collateral, and give good and valid receipts and discharges in
respect of the Collateral and compromise or give time for the payment or
performance of all or any part of the accounts or any other obligation of any
third party to the Corporation; and

 

 

   

(g)

at any public or private sale, bid for and purchase any or all of the Collateral
offered for sale and upon compliance with the terms of such sale, hold, retain
and dispose of such Collateral without any further accountability to the
Corporation or any other person with respect to such holding, retention or
disposition, except as required by law.

 

2.4

Concerning a Receiver

 

 

(a)

Any receiver appointed by the Agent shall be vested with all rights and remedies
which could have been exercised by the Agent in respect of the Corporation or
the Collateral and such other powers and discretions as are granted in the
instrument of appointment and any supplemental instruments. The choice of
receiver and its remuneration are within the sole and unfettered discretion of
the Agent.

 

 

   

(b)

Any receiver appointed by the Agent shall act as agent for the Agent for the
purposes of taking possession of the Collateral, but otherwise and for all other
purposes (except as provided below), as agent for the Corporation. The receiver
may sell, lease, or otherwise dispose of Collateral as agent for the Corporation
or as agent for the Agent as the Agent may determine in its discretion. The
Corporation agrees to ratify and confirm all actions of the receiver acting as
agent for the Corporation, and to release and indemnify the receiver in respect
of all such actions, except with respect to the gross negligence or willful
misconduct of the receiver.

 

 

   

(c)

The Agent, in appointing or refraining from appointing any receiver, shall not
incur any liability to the receiver, the Corporation or otherwise and is not
responsible for any misconduct or negligence of such receiver.

 

 
8


--------------------------------------------------------------------------------




  

2.5

Exercise of Remedies

 

Any remedy may be exercised separately or in combination and is in addition to,
and not in substitution for, any other rights or remedies the Agent and the
Vendors may have, however created. The Agent and the Vendors are not bound to
exercise any right or remedy, and the exercise of rights and remedies is without
prejudice to any other rights of the Agent and the Vendors in respect of the
Obligations including the right to claim for any deficiency.

 

2.6

Appointment of Attorney

 

The Corporation irrevocably appoints the Agent (and its officers) as attorney of
the Corporation (with full power of substitution) to do, make and execute, in
the name of and on behalf of the Corporation, upon the occurrence and during the
continuance of an Event of Default, all such further acts, documents, matters
and things which the Agent may deem necessary or advisable to accomplish the
purposes of this Security Agreement including the execution, endorsement and
delivery of documents and any notices, receipts, assignments or verifications of
the accounts. All acts of the attorney are hereby ratified and approved, and the
attorney shall not be liable for any act, failure to act or any other matter or
thing, except to the extent by its own gross negligence or willful misconduct.
This power of attorney is irrevocable, is coupled with an interest, has been
given for valuable consideration (the receipt and adequacy of which is
acknowledged) and survives, and does not terminate upon, the bankruptcy,
dissolution, winding up or insolvency of the Corporation. This power of attorney
extends to and is binding upon the Corporation’s successors and permitted
assigns.

 

2.7

Dealing with the Collateral

 

 

(a)

The Agent and the Vendors are not obliged to exhaust their recourse against the
Corporation or any other person or against any other security they may hold in
respect of the Obligations before realizing upon or otherwise dealing with the
Collateral in such manner as the Agent considers desirable.

 

 

   

(b)

The Agent and the Vendors may grant extensions or other indulgences, take and
give up security, accept compositions, grant releases and discharges and
otherwise deal with the Corporation and with other persons, guarantors, sureties
or security as they may see fit without prejudice to the Obligations, the
liability of the Corporation or the rights of the Agent and the Vendors in
respect of the Collateral.

 

 

   

(c)

The Agent and Vendors are not (i) liable or accountable for any failure to
collect, realize or obtain payment in respect of the Collateral, (ii) bound to
institute proceedings for the purpose of collecting, enforcing, realizing or
obtaining payment of the Collateral or for the purpose of preserving any rights
of any persons in respect of the Collateral, (iii) responsible for any loss
occasioned by any sale of other dealing with the Collateral or by the retention
of or failure to sell or otherwise deal with the Collateral, or (iv) bound to
protect the Collateral from depreciating in value or becoming worthless.

 

 
9


--------------------------------------------------------------------------------




 

 

(d)

To the extent that applicable law imposes duties on the Agent to exercise
remedies in a commercially reasonable manner, and without prejudice to the
ability of the Agent to dispose of the Collateral in any such manner, the
Corporation acknowledges and agrees that it is not commercially unreasonable for
the Agent to, and the Agent may, in its discretion (i) incur expenses reasonably
deemed significant by the Agent to prepare the Collateral for disposition, (ii)
exercise collection remedies directly or through the use of collection agencies,
(iii) dispose of Collateral by way of public auction, public tender or private
contract, with or without advertising and without any other formality, (iv)
dispose of Collateral to a Vendor or to a customer or client of the Agent or a
Vendor, (v) contact other persons, whether or not in the same business as the
Corporation, for expressions of interest in acquiring all or any portion of the
Collateral, (vi) hire one or more professional auctioneers to assist in the
disposition of the Collateral, whether or not the Collateral is of a specialized
nature, (vii) establish an upset or reserve bid or price in respect of the
Collateral, and (viii) establish such terms as to credit or otherwise as the
Agent may determine.

 

 

   

(e)

The Corporation acknowledges that the Agent may be unable to complete public
sale of any of all of the Collateral consisting or investment property by reason
of certain prohibitions contained in applicable securities laws or otherwise. In
connection therewith, it may be compelled to resort to one or more private sales
to a restricted group of purchasers who will be obliged to agree, among other
things, to acquire the Collateral for their own account for investment and not
with a view to the distribution or resale thereof. Any such private sale may
result in prices and other terms less favorable to the seller than if such sale
were a public sale and, notwithstanding such circumstances, the Corporation
agrees that any such private sale shall not be deemed to have been made in a
commercially unreasonable manner by reason of it being a private sale. The Agent
is under no obligation to delay a sale of any or all of the Collateral for the
period of time necessary to permit the issuer thereof to register such
Collateral for public sale under applicable securities law or otherwise, even if
the issuer agrees to do so.

 

2.8

Application of Proceeds

 

Any and all moneys realized by the Agent pursuant to this Security Agreement
shall be applied by the Agent to such part of to the Obligations as the Agent in
its sole discretion determines. The Agent may, at all times and from time to
time, change any application so made in accordance with the Promissory Note.

 

2.9

No Waiver

 

No delay or omission by the Agent, at any time or times, to require strict
performance by the Corporation of any provision of this Security Agreement
waives, affects or diminishes any right of the Agent thereafter to demand strict
compliance and performance therewith.

 

 
10


--------------------------------------------------------------------------------




 

2.10

Dealings by Third Parties

 

 

(a)

No person dealing with the Agent, any of the Vendors or an agent or receiver is
required to determine (i) whether the Security Interest has become enforceable,
(ii) whether the powers which such person is purporting to exercise have become
exercisable, (iii) whether any money remains due to the Agent or the Vendors by
the Corporation, (iv) the necessity or expediency of the stipulations and
conditions subject to which any sale or lease is made, (v) the propriety or
regularity of any sale or other dealing by the Agent or any Vendor with the
Collateral, or (vi) how any money paid to the Agent or Vendors has been applied.

 

 

   

(b)

Any purchaser of Collateral shall hold the Collateral absolutely, free from any
claim or right of any kind whatever, including any equity of redemption, of the
Corporation. The Corporation waives (to the fullest extent permitted by law) as
against any such purchaser, all rights of redemption, stay or appraisal which
the Corporation has or may have under any rule of law or statute now existing or
hereafter adopted.

 

2.11

Corporation Liable for Deficiency

 

The Corporation is liable to the Agent and the Vendors for any deficiency after
the proceeds of any sale or other disposition of Collateral are received by the
Agent.

 

ARTICLE III – General

 

3.1

Notices

 

Any notice, consent, waiver or other communication given under this Security
Agreement must be in writing and may be given by delivering it or sending it by
facsimile or other similar form of recorded communication addressed:

 

 

(a)

to the Corporation at:

E-World Canada Holding, Inc.

c/o E-World USA Holding, Inc.

9550 Flair Dr., Suite 308

El Monte, CA 91731

United States

Attention: Ding Hua Wang

Fax No.: 626-448-2163

E-mail: info@usaeworld.com

 

with a copy (which shall not constitute notice to the Corporation) to:

 

 



Loeb & Loeb LLP

10100 Santa Monica Blvd., Ste. 2200

Los Angeles, CA 90067

Attention: Christopher J. Kelly

Fax No.: 310-919-3974

E-mail: ckelly@loeb.com

 

 
11


--------------------------------------------------------------------------------




 

 

(b)

to the Agent, on behalf of itself and each of the Vendors, at:

 

 

 

 

 

Guo Yin (Wynn) Xie

41 Pullman Court

Scarborough, ON M1W 1E4

Fax No.: 416-298-7275

E-mail: wx@primenutrisource.com

 

with a copy (which shall not constitute notice to the Agent) to:

 

 



Wildeboer Dellelce LLP

Wildeboer Dellelce Place

365 Bay St., Suite 800

Toronto, ON M5H 2V1

Attention: Peter Simeon

Fax No.: 416-361-1790

E-mail: psimeon@wildlaw.ca

 

Any such communication is deemed to have been delivered and received on the date
of personal delivery or transmission by facsimile or other similar permitted
form of recorded communication, as the case may be, if such day is a business
day and such delivery or transmission was received by the recipient party prior
to 5 pm (Toronto time) and otherwise on the next business day. Any party may
change its address for service by notice given in accordance with the foregoing
and any subsequent communication must be sent to such party at its changed
address.

 

3.2

Capitalized Terms

 

 

(a)

Capitalized terms used in this Security Agreement and not otherwise defined have
the respective meanings given to them in the Promissory Note.

 

 

(b)

Any reference to this Security Agreement refers to this Security Agreement as
the same may have been or may from time to time be amended, modified, extended,
renewed, restated, replaced or supplemented.

 

3.3

Discharge and Termination

 

The Security Interest will be discharged, and this Security Agreement will be
terminated and of no further force and effect, upon the full and indefeasible
payment and performance of the Obligations. In that connection, the Agent will
execute and deliver to the Corporation such releases and discharges as the
Corporation may reasonably require at the expense of the Corporation.

 

 
12


--------------------------------------------------------------------------------




 

3.4

Amendment

 



This Security Agreement may only be amended, supplemented or otherwise modified
by written agreement of the Agent and the Corporation. 



 

3.5

Waivers, etc.

  

  (a) No consent or waiver by the Agent in connection with this Security
Agreement is binding unless made in writing and signed by the Agent. Any consent
or waiver given under this Security Agreement is effective only in the specific
instance and for the specific purpose for which it was given. No waiver of any
of the provisions of this Security Agreement constitutes a waiver of any other
provision.    (b) A failure or delay on the part of the Agent or a Vendor in
exercising a right or remedy under this Security Agreement does not operate as a
waiver of, or impair, any rights or remedies of the Agent or the Vendors however
arising. A single or partial exercise of a right or remedy on the part of the
Agent or a Vendor does not preclude any other or further exercise of that right
or remedy or the exercise of any other rights or remedies by the Agent or the
Vendors. 

 

3.6

No Merger

 

This Security Agreement shall not operate by way of merger of any of the
Obligations and no judgment recovered by the Agent or any of the Vendors will
operate by way of merger of, or in any way affect, the Security Interest, which
is in addition to, and not in substitution for, any other security now or
hereafter held by the Agent and the Vendors in respect of the Obligations.

 

3.7

Further Assurances

 

The Corporation shall from time to time, whether before or after the Security
Interest has become enforceable, do all acts and things and execute and deliver
all transfers, assignments and agreements as the Agent may reasonably require
for (a) protecting the Collateral, (b) perfecting the Security Interest, (c)
obtaining control of the Collateral, (d) exercising all powers, authorities and
discretions conferred upon the Agent, and (e) otherwise enabling the Agent and
the Vendors to obtain the full benefits of this Security Agreement and the
rights and powers herein granted. The Corporation shall, from time to time after
the Security Interest has become enforceable, do all acts and things and execute
and deliver all transfers, assignments and agreements as the Agent may require
for facilitating the sale or other disposition of the Collateral in connection
with its realization.

 

3.8

Supplemental Security

 

This Security Agreement is in addition to and without prejudice to all other
security now held or which may hereafter be held by the Agent and the Vendors.

 

 
13


--------------------------------------------------------------------------------




 

3.9

Successors and Assigns

 

This Security Agreement is binding upon the Corporation, its successors and
assigns, and inures to the benefit of the Agent, the Vendors and their
respective its successors and assigns. This Security Agreement and all rights of
the Agent and the Vendors are assignable without the consent of, or notice to
the Corporation, and in any action brought by an assignee to enforce this
Security Agreement or any right or remedy, the Corporation will not assert
against the assignee any claim or defense which the Corporation now has or
hereafter may have against the Agent or any of the Vendors. Neither this
Security Agreement nor any rights, duties or obligations under this security
agreement are assignable or transferable by the Corporation without the prior
written consent of the Agent.

 

3.10

Headings, etc.

 

The division of this Security Agreement into articles and sections and the
insertion of headings are for convenient reference only and are not to affect or
be used in the construction or interpretation of this Security Agreement.

 

3.11

Gender and Number

 

Any reference in this Security Agreement to gender includes all genders and
words importing the singular include the plural and vice versa.

 

3.12

Entire Agreement

 

The provisions set forth in this Security Agreement constitute the entire
enforceable agreement between the parties and supersede all prior oral or
written agreements, understandings, representations and warranties and course of
conduct and dealing between the parties with respect to the matters referred to
in this Security Agreement.

 

3.13

Waiver of Delivery

  

To the extent permitted by applicable law, the Corporation waives its right to
receive a copy of any financing statement or financing change statement
registered by or on behalf of the Agent, or any verification statement with
respect to any financing or financing change statement registered by or on
behalf of the Agent.

 

3.14

Severability

  

If any provision of this Security Agreement is determined by a court of
competent jurisdiction to be illegal, invalid or unenforceable, that provision
shall be severed from this Security Agreement and the remaining provisions will
continue in full force and effect.

 

 
14


--------------------------------------------------------------------------------




 

3.15

Conflict

 

In the event of any conflict between the provisions of this Security Agreement
and the provisions of the Promissory Note, where it is not possible for both
provisions to be complied with, the provisions contained in the Promissory Note
will prevail to the extent of such conflict.

 

3.16

Governing Law and Submission to Jurisdiction

  

 

(a)

This Security Agreement is governed by and is to be interpreted, construed and
enforced in accordance with the laws of the Province of Ontario and the laws of
Canada applicable therein, without regard to conflict of law principles.

 

 

   

(b)

The Corporation irrevocably and unconditionally (i) submits to the non-exclusive
jurisdiction of the courts of Ontario located in Toronto, (ii) agrees that all
claims in respect of any suit, action or proceeding may be heard and determined
in such court, (iii) waives, to the fullest extent permitted by law, any
objection which it may have based upon doctrines of venue or forum incoveniens.

 

3.17

Counterparts

 

This Security Agreement may be executed in any number of separate counterparts
(including by facsimile or other electronic means) and all such signed
counterparts will together constitute one and the same agreement. To evidence
its execution of an original counterpart of this Security Agreement, a party may
send a copy of its original signature on the execution page hereof to the other
parties by facsimile or other means of recorded electronic transmission and such
transmission with an acknowledgement of receipt shall constitute delivery of an
executed copy of this Security Agreement to the receiving party.

 

[Remainder of page intentionally left blank.]

 

 
15


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF the Corporation and the Agent have executed and delivered
this Security Agreement.

 

 

  E-WORLD CANADA HOLDING, INC.           By: /s/ Ding Hua Wang       Ding Hua
Wang, President and Chairman                 /s/ Guo Yin Xie  

GUO YIN (WYNN) XIE, in his capacity as Agent

 

 

 

16

--------------------------------------------------------------------------------